DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 8/11/2022.
Claims 1-20 are subject to examination.
An IDS filed on 8/11/2022 has been fully considered and entered by the Examiner.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a logic device configured to convert…a neural network configured to downscale…a content delivery service configured to… in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goren et al. U.S. Patent Publication # 2020/0327334 (hereinafter Goren) in view of Liu et al. U.S. Patent Publication # 2019/0220746 (hereinafter Liu) further in view Doron et al. U.S. Patent # 10,601,889 (hereinafter Doron) of further in view of McLean et al. U.S. Patent Publication # 2010/0005494 (hereinafter McLean)
With respect to claim 1, Goren teaches a method for streamlining video control comprising:
-plurality of channels (Paragraph 25), 
-downscaling the video frames stored in the video memory format using a downscaling neural network model to generate downscaled video content (i.e. downscaling to reduce the resolution of the video frame of a streaming video to input into a segmenting neural network) (Paragraph 17, 68, 72); and 
-transmitting the downscaled video to a client device (i.e. receiving input training images associated with trained segmenting network) (Paragraph 72-73) 
Goren does not explicitly teach wherein each of the plurality of channel has the same memory allocation size and wherein each subsequent channel of the plurality of channels is arranged in an adjacent memory location.
Liu teaches converting received video frames to a video memory format (i.e. converting the first image into a first intermedia image by the first conversion matrix) (paragraph 23-24)comprising a plurality of channels (i.e. color channels) having the same memory allocation (i.e. conversion matrix), each subsequent channel arranged in an adjacent memory location (i.e.  red channel, green channel, blue channel part of RGB format)(Paragraph 175-180)(Fig. 5b)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Liu’s teaching in Goren’s teaching to come up with converting received video frame into memory format.  The motivation for doing so would be minimize the bitrate of the encoded video stream and minimize the amount of memory in the data storage system.
Goren and Liu does not explicitly state transmitting the downscaled video content as a video stream.
Doron teaches transmitting the downscaled video content as a video stream to a client device (column 11 lines 39-43)(column 6 lines 56-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Doron’s teaching in Goren and Liu’s teaching to come up with transmitting the downscaled video content as a video stream to a client device.  The motivation for doing so would be play the video stream on the playback device.  
Goren, Liu, Doron and McLean does not explicitly teach wherein each of the plurality of channel has the same memory allocation size and wherein each subsequent channel of the plurality of channels is arranged in an adjacent memory location.
McLean teaches wherein each of the plurality of channels has the same memory allocation size and wherein each subsequent channel of the plurality of channels is arranged in an adjacent memory location (Paragraph 55-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement McLean’s teaching in Goren, Liu and Doron’s teaching to come up with having each of the plurality of channels has same memory allocation size and are arranged in an adjacent memory location.  The motivation for doing so would be  to use the first marker in the buffer as a location which to begin displaying the content.  
With respect to claim 2, Goren, Liu, Doron and McLean teaches the method of claim 1, but Goren further teaches comprising training the downscaling neural network model to generate the downscaled video content (Paragraph 17, 25, 68)
With respect to claim 3, Goren, Liu, Doron and McLean teaches the method of claim 1, but Goren further teaches wherein the downscaled video content includes associated metadata identifying a type of video content (i.e. RGB video frame) (Paragraph 32, 46), and wherein the downscaling neural network model is trained to generate the downscaled video content for the type of video content (Paragraph 44, 46, 68)
With respect to claim 4, Goren, Liu, Doron and McLean teaches the method of claim 1, but Doron further teaches wherein the downscaled video content and one or more upscaling models associated with the downscaled video content are stored for access by an edge server  (column 9 lines 44-56)(column 16 lines 47-67) and wherein transmitting the downscaled video content as the video stream and the one or more upscaling models associated with the downscaled video content is performed by the edge server (column 6 lines 66-67)(column 7 lines 1-9) (column 9 lines 44-56) (column 16 lines 47-67)
With respect to claim 5, Goren, Liu, Doron and McLean teaches the method of claim 4, but Goren further teaches wherein the edge server transmits a plurality of upscaling models to the client device (Paragraph 77, 84, 103); and wherein the client device is configured to select an upscaling model for use by the client device (Paragraph 68, 72).
With respect to claim 6, Goren, Liu, Doron and McLean teaches the method of claim 1, but Goren further teaches wherein the method is performed by a video streaming system (Paragraph 40, 68).
With respect to claim 7, Goren, Liu, Doron and McLean teaches the method of claim 1, but Goren further teaches further comprising initiating a video conferencing session (Paragraph 11, 40)
With respect to claim 8, Goren, Liu, Doron and McLean teaches the method of claim 1, but Liu further teaches wherein the video memory format for an N x M frame comprises 3 x N columns and M/2 rows (Paragraph 67, 69)
With respect to claim 9, Goren, Liu, Doron and McLean teaches the method of claim 1, but Liu further teaches wherein the video memory format for an N x M frame comprises N/2 columns and 6 x M/2 rows (Paragraph 67, 69)
With respect to claim 10, Goren teaches a system comprising:
-a logic device comprising plurality of channels (Paragraph 25), 
-a neural network configured to downscale the video frames stored in the video memory format using a downscaling neural network model to generate downscaled video content (i.e. downscaling to reduce the resolution of the video frame of a streaming video to input into a segmenting neural network) (Paragraph 17, 68, 72); and 
-a content delivery service configured to transmit the downscaled video to a client device (i.e. receiving input training images associated with trained segmenting network) (Paragraph 72-73) 
Goren does not explicitly teach converting received video frames to a video memory format comprising a plurality of channels having the same memory allocation, each subsequent channel arranged in an adjacent memory location;
Liu teaches converting received video frames to a video memory format (i.e. converting the first image into a first intermedia image by the first conversion matrix) (paragraph 23-24) comprising a plurality of channels (i.e. color channels) having the same memory allocation (i.e. conversion matrix), each subsequent channel arranged in an adjacent memory location (i.e.  red channel, green channel, blue channel part of RGB format)(Paragraph 175-180)(Fig. 5b)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Liu’s teaching in Goren’s teaching to come up with converting received video frame into memory format.  The motivation for doing so would be minimize the bitrate of the encoded video stream and minimize the amount of memory in the data storage system.
Goren and Liu does not explicitly state transmitting the downscaled video content as a video stream.
Doron teaches transmitting the downscaled video content as a video stream to a client device (column 11 lines 39-43)(column 6 lines 56-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Doron’s teaching in Goren and Liu’s teaching to come up with transmitting the downscaled video content as a video stream to a client device.  The motivation for doing so would be play the video stream on the playback device.  
Goren, Liu, Doron and McLean does not explicitly teach wherein each of the plurality of channel has the same memory allocation size and wherein each subsequent channel of the plurality of channels is arranged in a an adjacent memory location.
McLean teaches wherein each of the plurality of channels has the same memory allocation size and wherein each subsequent channel of the plurality of channels is arranged in an adjacent memory location (Paragraph 55-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement McLean’s teaching in Goren, Liu and Doron’s teaching to come up with having each of the plurality of channels has same memory allocation size and are arranged in an adjacent memory location.  The motivation for doing so would be  to use the first marker in the buffer as a location which to begin displaying the content.  
With respect to claim 11, Goren, Liu, Doron and McLean teaches the system of claim 10, but Goren further teaches further comprising a host system configured to downscaling video content using a downscaling model to generate downscaled video content  (column 9 lines 44-56)(column 16 lines 47-67) and transmitting the downscaled video content and an upscaling model associated with the downscaled video content to an edge server (column 6 lines 66-67)(column 7 lines 1-9) (column 9 lines 44-56) (column 16 lines 47-67)
With respect to claim 12, Goren, Liu, Doron and McLean teaches the system of claim 11, but Goren further teaches wherein the host system comprises an upscaling model training system configured to generate the upscaling model (Paragraph 18, 20, 25)
With respect to claim 13, Goren, Liu, Doron and McLean teaches the system of claim 10, but Goren further teaches wherein the upscaling model training system detects a video content type and trains the upscaling model to optimize upscaling of video for the video content type (Paragraph 18, 20, 25)
With respect to claim 14, Goren, Liu, Doron and McLean teaches the system of claim 10, but Goren further teaches wherein the host system further comprises a downscaling model training system configured to train downscale model to receive video content  (Paragraph 48-49, 68-70) and generate downscaled video content for streaming  (Paragraph 48-49, 68-70).
With respect to claim 15, Goren, Liu, Doron and McLean teaches the system of claim 10, but Goren further teaches wherein the video content includes associated metadata identifying a type of video content (i.e. RGB video frame) (Paragraph 32), and wherein the downscaling model is trained to generate the downscaled video content for the type of video content (Paragraph 46, 68)
With respect to claim 16, Goren, Liu, Doron and McLean teaches the system of claim 10, but Goren further teaches wherein an edge server is configured a plurality of upscaling models to the client device (Paragraph 77, 84, 103); and wherein the client device is configured to select an upscaling model for use by the client device in preparing the video stream for display (Paragraph 68, 72)
With respect to claim 17, Goren, Liu, Doron and McLean teaches the system of claim 10, but Goren further teaches Goren further teaches wherein the method is performed by a video streaming system (Paragraph 40, 68).
With respect to claim 18, Goren, Liu, Doron and McLean teaches the system of claim 10, but Goren further teaches Goren further teaches further comprising initiating a video conferencing session (Paragraph 11, 40)
With respect to claim 19, Goren, Liu, Doron and McLean teaches the system of claim 10, but Liu further teaches but Liu further teaches wherein the video memory format for an N x M frame comprises 3 x N columns and M/2 rows (Paragraph 67, 69)
With respect to claim 20, Goren, Liu, Doron and McLean teaches the system of claim 10, but Liu further teaches but Liu further teaches wherein the video memory format for an N x M frame comprises N/2 columns and 6 x M/2 rows (Paragraph 67, 69)
Response to Arguments
Applicant’s arguments with respect to amended claim limitation is deemed moot in view of new grounds of rejection.
Applicant's arguments filed 8/11/2022 with respect to “converting received video frames to a video memory format comprising a plurality of channels having the same memory allocation, each subsequent channel arranged in an adjacent memory location” have been fully considered but they are not persuasive. 
A).  Applicant states Liu does not disclose “converting received video frames to a video memory format comprising a plurality of channels, wherein each of the plurality of channels has the same memory allocation size, and wherein each subsequent channel of the plurality of channels is arranged in an adjacent memory location.”
With respect to remark A, Examiner respectfully disagrees with the applicant because in Paragraph 23, 24, 175-180, Liu teaches converting received video frames to a video memory format (i.e. converting the first image into a first intermediate image by the first conversion matrix) (paragraph 23-24)comprising a plurality of channels (i.e. color channels) having the same memory allocation (i.e. conversion matrix), each subsequent channel arranged in an adjacent memory location (i.e.  red channel, green channel, blue channel part of RGB format)(Paragraph 175-180)(Fig. 5b). 
Furthermore, Applicant states “nowhere does Liu disclose or suggest that the data information of each of the (i) first training luminance channel, (ii) first training color difference channel and (iii) second training color difference channel is allocated the same amount of memory.”  Examiner respectfully disagrees with the applicant because Liu teaches having plurality of channels (i.e. red channel, green channel, blue channel) for first training input image/channel and the second training input color/channel are in Y channel, U channel, and V channel.  The first training input image is converted using the first conversion matrix and the second training image is converted using the second conversion matrix wherein the each of the channels (i.e. Red, green, blue) along with (Y, U, V)  are part of RGB format, and YUV format respectively (i.e. each subsequent channel arranged in adjacent memory location).  Applicant states that claim language states “same memory allocation size” which is not taught by Liu.  In Paragraph 143, it shows that each of first training input image, the second training input image and training output image all have the same size.  Since the output image is the same size, that means the conversion matrix (i.e. first and second conversion matrix) are also of the same size (Paragraph 178-180).  
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Liu’s teaching in Goren’s teaching to come up with converting received video frame into memory format.  The motivation for doing so would be minimize the bitrate of the encoded video stream and minimize the amount of memory in the data storage system.
Goren, Liu, Doron and McLean does not explicitly teach wherein each of the plurality of channel has the same memory allocation size and wherein each subsequent channel of the plurality of channels is arranged in an adjacent memory location.
McLean teaches wherein each of the plurality of channels has the same memory allocation size and wherein each subsequent channel of the plurality of channels is arranged in an adjacent memory location (Paragraph 55-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement McLean’s teaching in Goren, Liu and Doron’s teaching to come up with having each of the plurality of channels has same memory allocation size and are arranged in an adjacent memory location.  The motivation for doing so would be  to use the first marker in the buffer as a location which to begin displaying the content.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Sviridenko et al. U.S. Patent Publication # 2021/0076016 which in Paragraph 56 teaches converting the original color and/or grayscale image in the current frame in two or four level block and white image in the form of sketch.
B). Millet et al. U.S. Patent Publication # 2015/0092843 which in Paragraph 50, 54 teaches inputting video frame data according to a linear memory addressing format based on a lock request size of the memory system.  
C).  Chappalli et al. U.S. Patent Publication # 2008/0285650 which in Paragraph 34 teaches reformatting the reconstructed video data in order to display it on a video display device with certain video format requirements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453